Mr. Chief Justice Clarity delivered the opinion of the court: The claimant herein is the widow of Osceola A. Browning, deceased, who was killed in a trench mortar explosion at Camp Grant, Illinois, on the 24th day of August, A. D. 1925. The husband of the claimant, was, in the opinion of the court, acting in line of duty and it would appear that it was a patriotic duty and it is the opinion of the court that a substantial allowance should be made in view of the fact that the husband of claimant was killed in line of duty and was the support of claimant as admitted. Therefore, we recommend that the claimant be allowed the sum of Five Thousand Dollars ($5,000.00). .